             Case 1:20-cv-00144-JDP Document 15 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   AARON SMART,                                       Case No. 1:20-cv-00144-JDP

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE, FAILURE TO
12   NAVRROW, et al.,
                                                        STATE A CLAIM, AND FAILURE TO
13                  Defendants.                         COMPLY WITH A COURT ORDER

14                                                      FORTY-FIVE DAY DEADLINE

15

16         Plaintiff Aaron Smart is a state prisoner proceeding without counsel in this action.
17   Plaintiff’s complaint was screened on April 9, 2020, and plaintiff was ordered to file a first
18   amended complaint within sixty days. See ECF No. 14. Plaintiff has not yet done so.
19         To manage our docket effectively, we impose deadlines and require litigants to meet
20   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may
21   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.
22   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our
23   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at
24   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has
25   a duty to administer justice expeditiously and avoid needless burden for the parties. See
26   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.
27         We will give plaintiff an opportunity to explain why the court should not dismiss his
28


                                                    1
              Case 1:20-cv-00144-JDP Document 15 Filed 06/22/20 Page 2 of 2


 1    case for failure to prosecute and failure to state a claim. Plaintiff’s failure to respond to this

 2    order will constitute another failure to comply with a court order and will result in dismissal of

 3    this case. Accordingly, plaintiff must show cause within forty-five days of the date of entry of

 4    this order why the court should not dismiss his case for failure to state a claim and failure to

 5    prosecute. Should plaintiff wish to continue with this lawsuit, plaintiff should also file a first

 6    amended complaint.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      June 22, 2020
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12    No. 205.
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
